                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:08CR87

       vs.
                                                     ORDER ON APPEARANCE FOR
CHRISTIAN NERO COPELAND,                           SUPERVISED RELEASE VIOLATION

                     Defendant.


      The defendant appeared before the Court on September 30, 2019 regarding
Petition for Offender Under Supervision [123].        Julie B. Hansen represented the
defendant. John E. Higgins represented the government. The defendant was advised of
the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
      The defendant is being released pending a final dispositional hearing. Therefore,
the defendant does not have a right to a preliminary hearing.           Fed. R. Crim. P.
32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release.         The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith
Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, at 10:30 a.m. on November 7, 2019.
       The government did not move for detention. The defendant shall be released on
the current terms and conditions of supervision.


      IT IS SO ORDERED.


      Dated this 30th day of September, 2019.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
    U.S. Magistrate Judge




2
